Title: To John Adams from Benjamin Rush, 13 June 1808
From: Rush, Benjamin
To: Adams, John



My venerable & dear friend
Philadelphia June 13th: 1808

Public and private news & anecdotes are now so limited by the present state of our Country, that I have had nothing worth putting upon paper for your Amusement since the reciept of your letter. The principal design of this hasty scrawl is to inform you that you still live in my Affections, and that few persons occur oftener to my thoughts. Indeed I can scarcely review any of the memorable events of the Revolution, or revolve any leading principle of Action of in man without associating them with your name, or with your letters and Conversation.
I perceive by the papers that your son is dismissed from the Senate of the United States. I do not regret it. His talents will command the first business in his profession, and the results of that business in the evening of his life, will afford him more comfort than the praises of a party, or even of his whole Country, & perhaps still more than the Consciousness of having served a forgetting country with fidelity & success.
“O! had I but one ten thousand of those precious days which did no work” for my family between the years 1774 & 1780, they should be very differently not be again employed in exposing the Acts of British tyrants, and American Demagogues. I feel pain when I am reminded of my exertions in the cause of what we called liberty; and sometimes wish I could erase my name from the declaration of Independence. In Case of a rupture with Britain or France—what shall we we fight for?—for our Constitution? I cannot meet with a man who loves it. It is considered as too weak, by an half of our Citizens, and too strong by the Other half.—Shall we fight rally round the standard of a popular Chief? Since the death of Washington there has been no such Centre of Union. Shall We contend for our paternal acres and dwelling houses? Alas! how few of these are owned by the Men who will in case of a War be called to the helm of our Government. Their property consists chiefly in Bank stock, and that to such an extent that among some of them it is considered as a mark of bad Calculation for a man to live in a house of his own. with all I lately attended an old man who died under my care in the 81st year of his Age & of Course he knew America in his youthful and innocent days. In speaking of the Change in the principles & morals of our people which has taken place since the Revolution, he said, “they had all become idolaters—they worshipped but one god it is true, if but that god was God Dollar.” Were I permitted to coin a word suggested by my patients remark I would say, we were a “bedollared nation.” In walking our streets I have often been struck with the principal subjects of conversation of our citizens. Seldom have I heard a Dozen words of which “Dollar   discount —and a good Spec” did not compose a part. “O! Civitas mox peritura si emptorem invenias.” St. Paul places coveteousness and Uncleaness together as improper subjects of Conversation. But not only our Streets, but our  parlours are constantly vocal with the language of  a broken office, and even at our Convivial dinners, “Dollars” are  a standing dish upon which all feed with rapacity and Gluttony. But I will quit this loathsome subject, and proceed to the Conclusion of my letter, but not without mentioning the great pleasure I enjoyed a few weeks ago in hearing your old pupil Mr Mason of Boston speak of your in terms of the highest veneration. None of your talents or services appear to be lost upon him. My wife & Daughter are now at Princeton. Were they at home they would unite with all my Sons in respects to you and your excellent lady with Dear Sir yours sincerely & Affectionately
Benjn: Rush—
PS: General Moreau compares our Country to the trunk of a G and limbs of a Giant, with the muscles of an infant.
A Union has taken place between the Quids and Democrats in favor of Mr Snyder as our future Governor. This Union it is said was the effect of the rejection of your Son from the Senate of the U States.

